                      Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 1 of 11




June 7, 2020


Jane B. Jacobs
Partner
Klein Zelman Rothermel Jacobs & Schess LLP
485 Madison Avenue, 13th Floor
New York, NY 10022



Ms. Jacobs:

Please see Discovery Disputes on Production Documents

Please provide the requested information. In addition,

Please provide the Dispute documents by June 13, 2020


I will requesting Court to remove Mr. Campsen to having any contact with me due to his Abusive and Harassing behavior.



Thanks
                           Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 2 of 11




                              Plaintiff Production Documents Disputes

Plaintiff’s   Production Document 1                    Teneo’s Response                                Plaintiff’s Dispute
Request
1             All documents that evidence, refer,      Teneo objects to this document request to the This is not a Burdon – A Legal Hold was
              or relate to Plaintiff’s employment      extent it seeks information covered by the send out on 8/17/19 to Ms. . Head. This is
              by Defendant for the entire period of    attorney-client privilege or work-product no burden Objection to Teneo.
              his employment, including but not        doctrine. Teneo objects to this document
              limited to, performance evaluations,     request as overbroad and not seeking             1) Performance Reports are missing
              warning or discipline letters, payroll   information relevant to the Plaintiff’s claims        from 2016 – June 2017 – three
              records, grievances or complaints,       asserted in the Amended Complaint. Teneo              performances
              including responses, if any, from        objects to this document request as imposing     2) If no formal warning was given to
              employment, and business diaries         an undue burden on Teneo and not proportional         Plaintiff then Teneo will not have a
              and calendars.                           to the needs of the case. Without waiving these       Warning letter – otherwise state not
                                                       or other objections, Teneo will produce non-          warning letter was issued to
                                                       privileged documents relevant to this matter.         Plaintiff.
                                                                                                        3) If no formal grievance was filed and
                                                                                                             was the Plaintiff was notified if not
                                                                                                             state Plaintiff was not notified
                                                                                                        4) If no formal complaints was filed
                                                                                                             state there is no formal Complaint
                 Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 3 of 11




                                                                                                   was filed and Plaintiff was not
                                                                                                   notified
                                                                                                5) Provide formal faces and responses
                                                                                                   to Plaintiff if not identify

                                                                                            Please identify provided documents
                                                                                            response to this request
2   All documents from the past 10 years    Teneo objects to this document request to the Plaintiff Dispute it is not Burdon to Teneo
    relating to any previous grievances,    extent it seeks information covered by the
    legal actions, complaints of race,      attorney-client privilege or work-product Provide any previous grievances, legal
    religion,    age,    hostile   work     doctrine. Teneo objects to this document actions, complaints of race, religion, age,
    environment, sexual harassment,         request as not seeking information relevant to hostile    work       environment,    sexual
    ethnicity discrimination brought        the Plaintiff’s claims asserted in the Amended harassment,       ethnicity   discrimination
    against Defendant from January 1,       Complaint. Teneo objects to this document brought against Defendant from January 1,
    2009 – January 1, 2010                  request as imposing an undue burden on Teneo 2009 – January 1, 2010
                                            and not proportional to the needs of the case. Please identify        provided documents
                                            Teneo objects to this document to the extent it response to this request
                                            seeks information in the control, custody or
                                            possession of third-parties.
7   Any and all documents, excluding        Teneo objects to this document request to the Please identify provided documents
    those made to your attorneys as         extent it seeks information covered by the response to this request
    “work product” reflecting any           attorney-client privilege or work-product
    investigation into the subject matter   doctrine. Without waiving this or other
    of the allegations of Plaintiff’s       objections, Teneo will produce all non-
    complaint filed in this case.           privileged documents relevant to this matter

8   Provide copies of any and all           Teneo objects to this document request to the Please identify provided          documents
    correspondence between Defendant        extent it seeks information covered by the response to this request
    officials, supervisors, managers,       attorney-client privilege or work-product
    persons from Human Resources, or        doctrine. Without waiving this or other
    other employees, pertaining to the      objections, Teneo will produce all non-
                                            privileged documents relevant to this matter
                       Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 4 of 11




          subject    matter    of   Plaintiff’s
          complaint.

9         To the extent not already provided,     Teneo objects to this document request to the     Please identify provided   documents
          all written communications in the       extent it seeks information covered by the        response to this request
          company’s possession regarding or       attorney-client privilege or work-product
          involving Plaintiff.                    doctrine. Teneo objects to this document
                                                  request as duplicative. Without waiving this or
                                                  other objections, Teneo will produce all non-
                                                  privileged documents relevant to this matter
11                1.      All documents that      Teneo objects to this document request to the     Please provide requested information
          contain information that Defendant      extent it seeks information covered by the        Please identify provided documents
          or its agents, counsel, employees or    attorney-client privilege or work-product         response to this request
          other authorized persons have           doctrine. Teneo objects to this document
          provided to other persons or            request as duplicative. Without waiving these
          governmental agencies (including        or other objections, Teneo will provide non-
          the Equal Employment Opportunity        privileged documents relevant to this request.
          Commission) that pertain to the
          allegations of Plaintiff’s complaint,
          including any documents such
          agency may have provided to the
          Defendant. Memorandum.

18        Any document, memorandum, email,        Teneo objects to this document request to the Please provide requested information
          etc. that in any way references:        extent it seeks information covered by the Please identify provided documents
     1.   complaints against Asad Gilani          attorney-client privilege or work-product response to this request
                          (a)    personnel        doctrine. Teneo objects to this document
                                 changes made     request to the extent it seeks confidential
                                 in the between   information regarding Teneo employees.
                                 September 12,    Teneo objects to this document request as
                                 2016 to the      duplicative. Teneo objects to this document
                                 present;         request as seeking information not relevant to
                  Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 5 of 11




                    (b)     Asad Gilani;      Plaintiff’s claims in the Amended Complaint
                            termination;      and not proportional to his needs in this matter.
                    (c)     complaints        Plaintiff objects to this document request as
                            against           containing multiple document requests.
                            Plaintiff;
                    (d)     Plaintiff’s
                            termination;
                    (e)     any
                            discrimination
                            complaint
                            made by any
                            employee.

19           1.      Provide            all   Teneo objects to this document request to the Please provide requested information
     documents and evidence in response       extent it seeks information covered by the Please identify provided documents
     to the statement made by defendants      attorney-client privilege or work-product response to this request
     “Charging raised his claims just on      doctrine. Without waiving this or other
     the cusp of his termination” to EEOC     objections, Teneo will provide all non-
     Position statement by Defendants         privileged responsive documents.
     Provide evidence the date when
     Defendants Communicated to
     Plaintiff.”

23   Provide all documents and evidence       Teneo objects to this document request to the Please provide requested information
     in response to the statement made by     extent it seeks information covered by the Please identify provided documents
     defendants “He had a long and            attorney-client privilege or work-product response to this request
     problematic history of undermining       doctrine. Without waiving this or other
     his manager and colleague” to EEOC       objections, Teneo will provide all non-
     Position statement by Defendants         privileged responsive documents.
     Provide evidence the date when
     Defendants      Communicated      to
     Plaintiff.”
                  Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 6 of 11




     Provide all documents and evidence   Teneo objects to this document request to the Identify each document in response to this
     in response to the statement made by extent it seeks information covered by the request documents and NY mandated
     defendants “Teneo’s employees        attorney-client privilege or work-product certificate
     complete a 3-month orientation       doctrine. Teneo objects to the request to
     program         which        includes“Provide evidence for each employee name
24   explanations and discussions on      and date when they were trained on US federal
     Teneo’s core values and the way      law on Discrimination and Age Policies/” as
     these values inform behavior and     seeking confidential information regarding
     conduct in the workplace. Reference  Tenoe employees, irrelevant to Plaintiff’s
     is made to Teneo’s Employee          claims in the Amended Complaint and not
     Handbook and, in particular, to      proportional to Plaintiff’s needs in this matter.
     Teneo’s harassment, bullying, equal  Without waiving this or other objections,
     opportunity, and discrimination      Teneo will provide all non-privileged
     policies”    to    EEOC      Positionresponsive documents to the request: “Teneo’s
     statement by Defendants Provide      employees complete a 3-month orientation
     evidence the date when Defendants    program which includes explanations and
     Communicated and Plaintiff was       discussions on Teneo’s core values and the
     trained. NY Mandated Sexual          way these values inform behavior and conduct
     Discrimination and Harassment        in the workplace. Reference is made to Teneo’s
     Mandate” Identify the certificate of Employee Handbook and, in particular, to
     Plaintiff submitted to state of New  Teneo’s      harassment,     bullying,     equal
     York.                                opportunity, and discrimination policies” to
                                          EEOC Position statement by Defendants.”
     Provide all documents and evidence                                                     Please provide requested information
     in response to the statement made by                                                   Please identify provided documents
     defendants “Working with the entire                                                    response to this request
     sales team to identify potential
     customers and understand customer
     business and network needs •
     Meeting with customers to develop
     technical relationships • Presenting
                  Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 7 of 11




     and demonstrating all of Teneo’s
     mainstream product offerings •
     Installing and managing customer
     technology trials “” to EEOC
     Position statement by Defendants
     Provide evidence of the job
     description identified above in
     Position statement.

25   Provide all documents and evidence       Teneo objects to this document request ias Please provide requested information
     in response to the statement made by     duplicative, confusing and seeking information Please identify provided documents
     defendants “ “” to EEOC Position         irrelevant to Plaintiff’s zclaim in the Amended response to this request
     statement by Defendants Provide          complaint
     evidence and communication to
     Plaintiff that Plaintiff was reporting
     to Brett Ayers as of October 18,
     2018.

28                                                   Teneo objects to this document request Please provide requested information
     Provide all documents and evidence       as incomplete and confusing. Without waiving Please identify provided documents
     in response to the statement made by     these or other objections, Teneo will produce response to this request
     defendants “ “” to EEOC Position         all non-privileged documents relevant to Mr.
     statement by Defendants Provide          Ayers supervision of Plaintiff. PLAINTIFF
     evidence and communication to            ISSUE: These interrogations are addressed to
     Plaintiff that Plaintiff was reporting   Piers Carey not to Rachel Head Please have
     to Brett Ayers as of October 18,         Piers Carey respond to each Interrogatories
     2018.

29   Provide all documents and evidence            Teneo objects to this document request Please provide requested information
     in response to the statement made by to the extent it seeks information covered by Please identify provided documents
     defendants “Charging Party proved the attorney-client privilege or work-product response to this request
     to be a difficult person for Mr. Evans doctrine. Without waiving this or other
                  Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 8 of 11




     to manage throughout his time at objections, Teneo will provide non-privileged
     Teneo. On many occasions Mr. relevant document to the extent not already
     Evans had reason to reprimand produced
     Charging       Party     for     being
     argumentative, confrontational and
     rude to him and to colleagues;
     unprofessional in verbal and written
     communications;        insubordinate;
     careless, inaccurate and casual;
     negative and disparaging about
     Teneo to colleagues and on social
     media       platforms;      displaying
     disloyalty to Teneo; and being
     disrespectful to partners “” to EEOC
     Position statement by Defendants
     Provide evidence documents of each
     allegation above.

29   Provide all documents and evidence            Teneo objects to this document request   This is not an integgrotires Please provide
     who brought Canaccord Genuity as a as incomplete and confusing. Without waiving        requested information
     Customer for Teneo. Provide Master these or other objections, Teneo will produce       Please identify provided documents
     Agreement with Canaccord Genuity. all non-privileged documents relevant to Mr.         response to this request
                                            Ayers supervision of Plaintiff.
30   Provide all documents and evidence Teneo objects to this document request to the       This information was provided to EEOC
     in response to the statement made by extent it seeks information covered by the        Defendants needs to provide the facts
     defendants “Charging Party proved attorney-client privilege or work-product            Please provide requested information
     to be a difficult person for Mr. Evans doctrines. Without waiting this or other        Please identify provided documents
     to manage throughout his time at objections. Teneo will provide non-privileged         response to this request
     Teneo. On many occasions Mr. relevant documentation to the extend not
     Evans had reason to reprimand already products
     Charging       Party      for    being
     argumentative, confrontational and
                   Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 9 of 11




     rude to him and to colleagues;
     unprofessional in verbal and written
     communications;       insubordinate;
     careless, inaccurate and casual;
     negative and disparaging abouTeneo
     to colleagues and on social media
     platforms; displaying disloyalty to
     Teneo; and being disrespectful to
     partners “” to EEOC Position
     statement by Defendants Provide
     evidence documents of each
     allegation above.

31   Provide all documents and evidence                 Teneo objects to this document request Please provide requested information
     in response to the statement made by       to the extent it seeks information covered by Please identify provided documents
     defendants “Mr. Malone was told by         the attorney-client privilege or work-product response to this request
     one of Teneo’s partners, Silver Peak,      doctrine. Without waiving this or other
     that they were finding it very difficult   objections, Teneo will provide non-privileged
     to work with Charging Party and that       relevant document to the extent not already
     he was being negative about their          produced.
     technology “” to EEOC Position
     statement by Defendants Provide
     evidence documents of each
     allegation above. Provide each and
     every documents and name of the
     person and what was the reason.

32   Provide all documents and evidence                 Teneo objects to this document request Please provide requested information
     in response to the statement made by       to the extent it seeks information covered by Please identify provided documents
     defendants “Mr. Malone was told by         the attorney-client privilege or work-product response to this request
     one of Teneo’s partners, Silver Peak,      doctrine. Without waiving this or other
     that they were finding it very difficult   objections, Teneo will provide non-privileged
                 Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 10 of 11




     to work with Charging Party and that   relevant document to the extent not already
     he was being negative about their      produced.
     technology “” to EEOC Position
     statement by Defendants Provide
     evidence documents of each
     allegation above. Provide each and
     every documents and name of the
     person and what was the reason
35   Provide all documents and evidence                                                     Please provide requested information
     in response to the statement made by   Teneo objects to this document request to the           Please identify provided documents
     defendants “Additionally, at the       extent it seeks information covered by the      response to this request
     same time, one of Teneo’s vendors,     attorney-client privilege or work-product
     Riverbed, reported to Mr. Evans that   doctrine. Without waiving this or other
     Charging Party had told him that he    objections, Teneo will provide non-privileged
     was setting up to compete with         relevant document to the extent not already
     Teneo.”                                produced

37   Provide Performance Plan and exit Teneo objects to this document request as            Please provide requested information
     Interview of Rose Neas, Zoltan seeking confidential employee information.              Please identify provided documents
     Szentgyorgyi, Nick Malone.        Teneo further objects to this document request       response to this request
                                       as seeking information irrelevant to Plaintiff’s
                                       claims in the Amended Complaint and not
                                       proportional to his needs in this matter
40   Provide each and every EXHIBIT in Teneo objects to this document request as            Please provide requested information
                                       unduly burdensome because Plaintiff is               Please identify provided documents
     Complaint Plaintiff Submitted in currently in possession of the documents              response to this request
                                       sought in this request.
     Amended complaint.
Case 7:20-cv-01785-CS-PED Document 46-1 Filed 07/08/20 Page 11 of 11
